        Case 3:19-cv-00575-VLB Document 41 Filed 06/16/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
 CLARK,                             :
     Plaintiff                      :
                                    :      No. 3:19-cv-0575 (VLB)
       v.                           :
                                    :
 COOK ET AL.                        :      June 16, 2020
     Defendants.                    :


     Order Granting [Dkt. 40] Attorney James O. Gaston’s’s Motion for Relief

                           From Pro Bono Appointment
      On May 28, 2020, the Court directed the Clerk to appoint pro bono counsel

in the above-captioned matter, a state prisoner’s civil rights case. [Dkt. 33]. The

next day, the Court appointed Attorney James O. Gaston to represent the Plaintiff

pro bono, pursuant to D. Conn. L. R. Civ. P. 83.10. Attorney Gaston has moved for

relief from the pro bono appointment pursuant to Rule 6.2 of the Conn. Rules of

Professional Conduct. The Court grants Attorney Gaston’s motion.


                            Pro bono case assignment


      D. Conn. L. R. Civ. P. 83.10(a)(1) provides that the Clerk will establish a wheel

to be used in assigning members of the District’s Bar to provide pro bono

representation to indigent persons in civil cases. Any member of the Bar who has

appeared as counsel of record in at least one civil action in the Court since 2015

shall be included in the Assignment Wheel, except for five enumerated exceptions.




                                          1
         Case 3:19-cv-00575-VLB Document 41 Filed 06/16/20 Page 2 of 5




D. Conn. L. R. Civ. P. 83.10(a)(2).1 Attorney Gaston does not argue that any of the

enumerated exceptions apply to him.


      An attorney may seek relief from a pro bono assignment under D. Conn. L.

R. Civ. P. 83.10(g). However, “[m]otions for relief from appointment are disfavored,

as the Court views the acceptance of pro bono assignments from time to time as a

professional responsibility of the attorneys who are members of its Bar.” Ibid.

Motions for relief from a pro bono appointment must comply with Rule 6.2 of the

Connecticut Rules of Professional Conduct and Local Rule 7(e). Ibid. Rule 6.2 of

states, in relevant part:


      A lawyer shall not seek to avoid appointment by a tribunal to represent
      a person except for good cause, such as: (1) Representing the client
      is likely to result in violation of the Rules of Professional Conduct or
      other law; (2) Representing the client is likely to result in an
      unreasonable financial burden on the lawyer; or (3) The client or the
      cause is so repugnant to the lawyer as to be likely to impair the client-
      lawyer relationship or the lawyer’s ability to represent the client.
Conn. Rules of Prof’l Conduct R. 6.2. The commentary to the rule explains:


      Good cause exists if the lawyer could not handle the matter
      competently…. [A] lawyer may also seek to decline an appointment if
      acceptance would be unreasonably burdensome, for example, when it
      would impose a financial sacrifice so great as to be unjust.




1
  The exceptions are: (1) an attorney whose principal place of business is outside
the District; (2) an attorney who is employed full-time as an attorney for an agency
of the United States, a State, or a municipality; (3) an attorney who is employed full-
time as an attorney by a not-for-profit legal aid organization; (4) an attorney who
has notified the Clerk’s Office in writing that he or she has retired from the practice
of law; and (5) an attorney who has notified the Clerk’s office in writing that he or
she has been suspended or resigned from the bar. D. Conn. L. R. Civ. P. 83.10(a)(2).

                                          2
        Case 3:19-cv-00575-VLB Document 41 Filed 06/16/20 Page 3 of 5




Conn. Rules of Prof’l Conduct R. 6.2, cmt. However, Rule 83.10(g) limits these

exceptions:


      Relief from appointment is unlikely to be granted on the grounds that
      the appointment would be burdensome or interfere with counsel’s
      other professional obligations where the Court can fashion a case
      schedule that reasonably mitigates such difficulties. Relief from
      appointment is also unlikely to be granted on the ground that counsel
      lacks experience in the area of law involved in the case. In the Court’s
      experience, even an attorney who is inexperienced or unfamiliar with
      the subject matter can provide valuable assistance to an
      unrepresented person.
D. Conn. R. Civ. P. 83.10(g).


      Here, Attorney Gaston states that he is inexperienced and without expertise

in § 1983 actions, in constitutional law, and in the particular medical condition and

malpractice alleged by the Plaintiff. He is also a sole practitioner. In light of these

facts, Attorney Gaston argues that the training and time that would be necessary

for him to represent Plaintiff would be prohibitively taxing on his law practice and

a financial hardship.


      Just under half of all lawyers in Connecticut practice as solo practitioners or

practice in small firms. See Lawyer-entrepreneurs face growing pains, HARTFORD

BUSINESS JOURNAL, Apr. 2, 2017 (quoting statistic that roughly half of members in

the voluntary Connecticut Bar Association are solo practitioners or practice at a

small firm). 2 The fact that Attorney Gaston is a sole practitioner does not alone




2
  The Hartford Business Journal article also cites an American Bar Association
statistic that 49% of its private practice membership nationally are solo
practitioners. Ibid.

                                          3
        Case 3:19-cv-00575-VLB Document 41 Filed 06/16/20 Page 4 of 5




establish that this pro bono assignment would “impose a financial sacrifice so

great as to be unjust.”


      Here, however, Attorney Gaston also states that he is inexperienced and

without expertise in § 1983 actions, in constitutional law, and in the particular

medical condition and malpractice alleged by the Plaintiff, and would need to invest

significant time to become competent. The Commentary to the Connecticut Rules

of Professional Conduct is plain on this point: “good cause [for declining an

appointment] exists if the lawyer could not handle the matter competently.” Conn.

Rules of Prof’l Conduct R. 6.2, cmt. While the Local Rules state that “even an

attorney who is inexperienced or unfamiliar with the subject matter can provide

valuable assistance to an unrepresented person,” D. Conn. R. Civ. P. 83.10(g), the

use of the word “assistance” apparently contemplates a limited scope

representation, as opposed to the full appointment at issue here. Therefore, the

Court finds that Attorney Gaston has shown good cause for declining the

appointment: either he could not handle the matter competently, or he will need to

sacrifice an unjustly significant amount of his working time to become so.


                                    Conclusion


      The Court GRANTS Attorney Gaston’s motion for relief from this pro bono

assignment pursuant to D. Conn. L. R. 83.10(g). To permit this case to move

forward, the Court hereby VACATES its order appointing Attorney Gaston and

directs the Clerk of Court to appoint new pro bono counsel to represent Plaintiff in

this case.


                                         4
        Case 3:19-cv-00575-VLB Document 41 Filed 06/16/20 Page 5 of 5




                                            IT IS SO ORDERED.

                                            ________/s/_____________
                                            Hon. Vanessa L. Bryant
                                            United States District Judge

Dated this day in Hartford, Connecticut: June 16, 2020




                                        5
